UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-21598) Exact name of registrant as specified in charter:	Putnam RetirementReady Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 10/31/14 (Unaudited) Putnam RetirementReady 2055 Fund Shares Value Absolute Return Funds (10.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 1,593 $16,395 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 5,080 60,250 Putnam Absolute Return 700 Fund Class Y (AFF) 16,149 205,738 Total Absolute Return Funds (cost $279,926) $282,383 Asset Allocation Funds (89.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 151,109 2,047,524 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 24,698 447,043 Total Asset Allocation Funds (cost $2,424,474) $2,494,567 Fixed Income Funds (0.5%)* Putnam Money Market Fund Class A (AFF) 12,595 $12,595 Total Fixed Income Funds (cost $12,595) $12,595 Total Investments (cost $2,716,995) (a) $2,789,545 * Percentages indicated are based on net assets of $2,788,596 Putnam RetirementReady 2050 Fund Shares Value Absolute Return Funds (10.5%)* Putnam Absolute Return 100 Fund Class Y (AFF) 13,789 $141,889 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 26,378 312,846 Putnam Absolute Return 700 Fund Class Y (AFF) 83,850 1,068,248 Total Absolute Return Funds (cost $1,499,357) $1,522,983 Asset Allocation Funds (89.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 667,643 9,046,560 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 212,344 3,843,427 Total Asset Allocation Funds (cost $12,339,998) $12,889,987 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 64,945 $64,945 Total Fixed Income Funds (cost $64,945) $64,945 Total Investments (cost $13,904,300) (a) $14,477,915 * Percentages indicated are based on net assets of $14,471,408 Putnam RetirementReady 2045 Fund Shares Value Absolute Return Funds (11.3%)* Putnam Absolute Return 100 Fund Class Y (AFF) 36,692 $377,556 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 38,991 462,434 Putnam Absolute Return 700 Fund Class Y (AFF) 123,942 1,579,021 Total Absolute Return Funds (cost $2,379,127) $2,419,011 Asset Allocation Funds (88.3%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 711,182 9,636,522 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 510,494 9,239,933 Total Asset Allocation Funds (cost $17,994,386) $18,876,455 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 94,645 $94,645 Total Fixed Income Funds (cost $94,645) $94,645 Total Investments (cost $20,468,158) (a) $21,390,111 * Percentages indicated are based on net assets of $21,383,775 Putnam RetirementReady 2040 Fund Shares Value Absolute Return Funds (13.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 93,445 $961,545 Putnam Absolute Return 300 Fund Class Y (AFF) — — Putnam Absolute Return 500 Fund Class Y (AFF) 83,970 995,889 Putnam Absolute Return 700 Fund Class Y (AFF) 197,015 2,509,977 Total Absolute Return Funds (cost $4,420,989) $4,467,411 Asset Allocation Funds (85.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 549,715 7,448,643 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,138,815 20,612,548 Total Asset Allocation Funds (cost $27,127,662) $28,061,191 Fixed Income Funds (0.4%)* Putnam Money Market Fund Class A (AFF) 146,744 $146,744 Total Fixed Income Funds (cost $146,744) $146,744 Total Investments (cost $31,695,395) (a) $32,675,346 * Percentages indicated are based on net assets of $32,663,453 Putnam RetirementReady 2035 Fund Shares Value Absolute Return Funds (17.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 94,176 $969,074 Putnam Absolute Return 300 Fund Class Y (AFF) 32,199 346,139 Putnam Absolute Return 500 Fund Class Y (AFF) 150,650 1,786,707 Putnam Absolute Return 700 Fund Class Y (AFF) 305,357 3,890,253 Total Absolute Return Funds (cost $6,853,632) $6,992,173 Asset Allocation Funds (79.9%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 208,384 $3,123,671 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) 105,306 1,426,890 Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,487,611 26,925,754 Total Asset Allocation Funds (cost $29,359,286) $31,476,315 Fixed Income Funds (2.4%)* Putnam Money Market Fund Class A (AFF) 952,312 $952,312 Total Fixed Income Funds (cost $952,312) $952,312 Total Investments (cost $37,165,230) (a) $39,420,800 * Percentages indicated are based on net assets of $39,406,006 Putnam RetirementReady 2030 Fund Shares Value Absolute Return Funds (25.4%)* Putnam Absolute Return 100 Fund Class Y (AFF) 174,277 $1,793,311 Putnam Absolute Return 300 Fund Class Y (AFF) 175,344 1,884,945 Putnam Absolute Return 500 Fund Class Y (AFF) 258,518 3,066,027 Putnam Absolute Return 700 Fund Class Y (AFF) 536,140 6,830,418 Total Absolute Return Funds (cost $13,380,324) $13,574,701 Asset Allocation Funds (71.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,210,512 $18,145,571 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 1,107,286 20,041,874 Total Asset Allocation Funds (cost $36,590,351) $38,187,445 Fixed Income Funds (3.3%)* Putnam Money Market Fund Class A (AFF) 1,769,845 $1,769,845 Total Fixed Income Funds (cost $1,769,845) $1,769,845 Total Investments (cost $51,740,520) (a) $53,531,991 * Percentages indicated are based on net assets of $53,517,047 Putnam RetirementReady 2025 Fund Shares Value Absolute Return Funds (34.2%)* Putnam Absolute Return 100 Fund Class Y (AFF) 216,540 $2,228,192 Putnam Absolute Return 300 Fund Class Y (AFF) 342,678 3,683,785 Putnam Absolute Return 500 Fund Class Y (AFF) 376,486 4,465,129 Putnam Absolute Return 700 Fund Class Y (AFF) 530,441 6,757,819 Total Absolute Return Funds (cost $16,826,619) $17,134,925 Asset Allocation Funds (61.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 1,755,670 $26,317,490 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 133,323 1,509,221 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) 162,087 2,933,775 Total Asset Allocation Funds (cost $28,841,901) $30,760,486 Fixed Income Funds (4.4%)* Putnam Money Market Fund Class A (AFF) 2,204,989 $2,204,989 Total Fixed Income Funds (cost $2,204,989) $2,204,989 Total Investments (cost $47,873,509) (a) $50,100,400 * Percentages indicated are based on net assets of $50,084,944 Putnam RetirementReady 2020 Fund Shares Value Absolute Return Funds (44.8%)* Putnam Absolute Return 100 Fund Class Y (AFF) 263,166 $2,707,980 Putnam Absolute Return 300 Fund Class Y (AFF) 499,909 5,374,021 Putnam Absolute Return 500 Fund Class Y (AFF) 698,474 8,283,901 Putnam Absolute Return 700 Fund Class Y (AFF) 371,540 4,733,414 Total Absolute Return Funds (cost $20,888,734) $21,099,316 Asset Allocation Funds (49.5%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 969,427 $14,531,714 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 775,433 8,777,899 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $22,475,064) $23,309,613 Fixed Income Funds (5.7%)* Putnam Money Market Fund Class A (AFF) 2,684,638 $2,684,638 Total Fixed Income Funds (cost $2,684,638) $2,684,638 Total Investments (cost $46,048,436) (a) $47,093,567 * Percentages indicated are based on net assets of $47,084,553 Putnam RetirementReady 2015 Fund Shares Value Absolute Return Funds (57.1%)* Putnam Absolute Return 100 Fund Class Y (AFF) 256,889 $2,643,386 Putnam Absolute Return 300 Fund Class Y (AFF) 554,433 5,960,157 Putnam Absolute Return 500 Fund Class Y (AFF) 736,352 8,733,131 Putnam Absolute Return 700 Fund Class Y (AFF) 54,528 694,683 Total Absolute Return Funds (cost $17,888,689) $18,031,357 Asset Allocation Funds (37.1%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) 96,386 $1,444,833 Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 906,896 10,266,058 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $11,349,370) $11,710,891 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,872,633 $1,872,633 Total Fixed Income Funds (cost $1,872,633) $1,872,633 Total Investments (cost $31,110,692) (a) $31,614,881 * Percentages indicated are based on net assets of $31,605,549 Putnam Retirement Income Fund Lifestyle 1 Shares Value Absolute Return Funds (59.7%)* Putnam Absolute Return 100 Fund Class Y (AFF) 187,641 $1,930,827 Putnam Absolute Return 300 Fund Class Y (AFF) 416,087 4,472,939 Putnam Absolute Return 500 Fund Class Y (AFF) 544,254 6,454,850 Putnam Absolute Return 700 Fund Class Y (AFF) — — Total Absolute Return Funds (cost $12,687,346) $12,858,616 Asset Allocation Funds (34.4%)* Putnam Dynamic Asset Allocation Balanced Fund Class Y (AFF) — $— Putnam Dynamic Asset Allocation Conservative Fund Class Y (AFF) 654,886 7,413,305 Putnam Dynamic Asset Allocation Equity Fund Class Y (AFF) — — Putnam Dynamic Asset Allocation Growth Fund Class Y (AFF) — — Total Asset Allocation Funds (cost $7,137,575) $7,413,305 Fixed Income Funds (5.9%)* Putnam Money Market Fund Class A (AFF) 1,275,986 $1,275,986 Total Fixed Income Funds (cost $1,275,986) $1,275,986 Total Investments (cost $21,100,907) (a) $21,547,907 * Percentages indicated are based on net assets of $21,543,418 Notes to The fund's portfolio Unless noted otherwise, the notes to the funds' portfolios are for the close of each fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . (AFF) Affiliated Company. (a) The aggregate identified cost on a tax basis as of the reporting period ended were as follows: Unrealized appreciation Unrealized (depreciation) Net unrealized appreciation/(depreciation) Cost for federal income tax purposes Putnam RetirementReady 2055 Fund $53,530 $(1,018) $52,512 $2,737,033 Putnam RetirementReady 2050 Fund 481,417 (2,008) 479,409 13,998,506 Putnam RetirementReady 2045 Fund 842,645 (3,989) 838,656 20,551,455 Putnam RetirementReady 2040 Fund 869,199 (5,256) 863,943 31,811,403 Putnam RetirementReady 2035 Fund 2,194,778 (4,417) 2,190,361 37,230,439 Putnam RetirementReady 2030 Fund 1,785,381 (13,092) 1,772,289 51,759,702 Putnam RetirementReady 2025 Fund 2,206,484 (19,485) 2,186,999 47,913,401 Putnam RetirementReady 2020 Fund 1,016,204 (28,134) 988,070 46,105,497 Putnam RetirementReady 2015 Fund 463,113 (26,593) 436,520 31,178,361 Putnam Retirement Income Fund Lifestyle 1 306,619 (7,797) 298,822 Security valuation The price of each fund’s shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1 securities under Accounting Standards Codification Fair Value Measurements and Disclosures (ASC 820).The NAVs of the underlying Putnam Funds are determined based on the policies contained in each underlying Putnam Fund’s financial statements.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of each fund’s investments. The three levels are defined as follows: Level 1 : Valuations based on quoted prices for identical securities in active markets. Level 2 : Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 : Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds' net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Total Putnam RetirementReady 2055 Fund $2,789,545 $— $— $2,789,545 Putnam RetirementReady 2050 Fund 14,477,915 — — 14,477,915 Putnam RetirementReady 2045 Fund 21,390,111 — — 21,390,111 Putnam RetirementReady 2040 Fund 32,675,346 — — 32,675,346 Putnam RetirementReady 2035 Fund 39,420,800 — — 39,420,800 Putnam RetirementReady 2030 Fund 53,531,991 — — 53,531,991 Putnam RetirementReady 2025 Fund 50,100,400 — — 50,100,400 Putnam RetirementReady 2020 Fund 47,093,567 — — 47,093,567 Putnam RetirementReady 2015 Fund 31,614,881 — — 31,614,881 Putnam Retirement Income Fund Lifestyle 1 21,547,907 — — 21,547,907 During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Affiliated transactions Transactions during the reporting period with a company which is under common ownership or control, or involving securities of companies in which a fund owned at least 5% of the voting securities, were as follows: Putnam RetirementReady 2055 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $14,278 $7,817 $5,715 $— $— $16,395 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 51,870 28,663 21,136 — — 60,250 Putnam Absolute Return 700 Fund Class Y 175,966 97,714 72,312 — — 205,738 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 1,712,193 954,780 683,941 — — 2,047,524 Putnam Dynamic Asset Allocation Growth Fund Class Y 374,300 209,233 149,371 — — 447,043 Putnam Money Market Fund Class A 10,938 8,253 6,596 — — 12,595 Totals $2,339,545 $1,306,460 $939,071 $— $— $2,789,545 Putnam RetirementReady 2050 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $111,507 $66,334 $36,053 $— $— $141,889 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 269,987 124,826 86,339 — — 312,846 Putnam Absolute Return 700 Fund Class Y 915,748 425,543 295,456 — — 1,068,248 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,984,833 3,624,422 2,853,092 — — 9,046,560 Putnam Dynamic Asset Allocation Growth Fund Class Y 2,836,380 1,845,267 945,415 — — 3,843,427 Putnam Money Market Fund Class A 55,413 35,920 26,389 2 — 64,945 Totals $12,173,868 $6,122,312 $4,242,744 $2 $— $14,477,915 Putnam RetirementReady 2045 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $301,160 $145,379 $69,259 $— $— $377,556 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 410,275 139,583 93,991 — — 462,434 Putnam Absolute Return 700 Fund Class Y 1,391,798 475,851 322,260 — — 1,579,021 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 9,028,580 2,973,481 2,677,115 — — 9,636,522 Putnam Dynamic Asset Allocation Growth Fund Class Y 7,290,201 3,369,336 1,679,284 — — 9,239,933 Putnam Money Market Fund Class A 84,441 42,300 32,097 2 — 94,645 Totals $18,506,455 $7,145,930 $4,874,006 $2 $— $21,390,111 Putnam RetirementReady 2040 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $685,738 $567,669 $292,489 $— $— $961,545 Putnam Absolute Return 300 Fund Class Y — Putnam Absolute Return 500 Fund Class Y 679,393 603,531 298,355 — — 995,889 Putnam Absolute Return 700 Fund Class Y 1,902,949 1,345,129 785,502 — — 2,509,977 Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 7,039,686 4,280,616 4,109,129 — — 7,448,643 Putnam Dynamic Asset Allocation Growth Fund Class Y 14,555,016 11,706,861 6,205,456 — — 20,612,548 Putnam Money Market Fund Class A 113,705 100,158 67,119 3 — 146,744 Totals $24,976,487 $18,603,964 $11,758,050 $3 $— $32,675,346 Putnam RetirementReady 2035 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $898,011 $186,670 $116,520 $— $— $969,074 Putnam Absolute Return 300 Fund Class Y 252,857 130,486 34,632 — — 346,139 Putnam Absolute Return 500 Fund Class Y 1,530,315 427,172 195,117 — — 1,786,707 Putnam Absolute Return 700 Fund Class Y 3,364,265 873,114 427,983 — — 3,890,253 Putnam Dynamic Asset Allocation Balanced Fund Class Y 2,054,356 1,288,733 295,359 9,168 — 3,123,671 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y 2,506,864 404,884 1,544,249 — — 1,426,890 Putnam Dynamic Asset Allocation Growth Fund Class Y 24,011,015 5,133,146 2,995,525 — — 26,925,754 Putnam Money Market Fund Class A 737,332 336,052 121,072 20 — 952,312 Totals $35,355,015 $8,780,257 $5,730,457 $9,188 $— $39,420,800 Putnam RetirementReady 2030 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,451,700 $773,662 $433,380 $— $— $1,793,311 Putnam Absolute Return 300 Fund Class Y 1,323,000 1,002,687 426,826 — — 1,884,945 Putnam Absolute Return 500 Fund Class Y 2,472,144 1,295,773 741,998 — — 3,066,027 Putnam Absolute Return 700 Fund Class Y 5,501,487 2,848,459 1,654,720 — — 6,830,418 Putnam Dynamic Asset Allocation Balanced Fund Class Y 12,436,228 9,299,422 4,038,416 55,958 — 18,145,571 Putnam Dynamic Asset Allocation Conservative Fund Class Y — Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 20,113,380 8,530,595 9,202,884 — — 20,041,874 Putnam Money Market Fund Class A 1,427,959 804,618 462,731 39 — 1,769,845 Totals $44,725,898 $24,555,216 $16,960,955 $55,997 $— $53,531,991 Putnam RetirementReady 2025 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,970,334 $520,279 $264,263 $— $— $2,228,192 Putnam Absolute Return 300 Fund Class Y 2,995,037 1,132,306 415,832 — — 3,683,785 Putnam Absolute Return 500 Fund Class Y 3,722,797 1,197,494 513,762 — — 4,465,129 Putnam Absolute Return 700 Fund Class Y 6,144,068 1,331,747 863,312 — — 6,757,819 Putnam Dynamic Asset Allocation Balanced Fund Class Y 22,365,779 6,321,866 3,049,178 99,501 — 26,317,490 Putnam Dynamic Asset Allocation Conservative Fund Class Y 908,964 719,835 144,187 5,432 — 1,509,221 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y 5,225,124 926,367 3,326,112 — — 2,933,775 Putnam Money Market Fund Class A 1,946,957 551,709 293,677 51 — 2,204,989 Totals $45,279,060 $12,701,603 $8,870,323 $104,984 $— $50,100,400 Putnam RetirementReady 2020 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,161,852 $1,169,813 $625,730 $— $— $2,707,980 Putnam Absolute Return 300 Fund Class Y 4,229,340 2,420,736 1,237,095 — — 5,374,021 Putnam Absolute Return 500 Fund Class Y 6,036,321 3,995,768 1,848,052 — — 8,283,901 Putnam Absolute Return 700 Fund Class Y 4,379,034 1,966,236 1,718,075 — — 4,733,414 Putnam Dynamic Asset Allocation Balanced Fund Class Y 13,991,767 6,177,763 6,027,352 65,003 — 14,531,714 Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,003,926 4,520,971 1,893,249 34,399 — 8,777,899 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 2,139,225 1,202,228 656,815 60 — 2,684,638 Totals $38,941,465 $21,453,515 $14,006,368 $99,462 $— $47,093,567 Putnam RetirementReady 2015 Fund Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $2,265,431 $838,929 $463,028 $— $— $2,643,386 Putnam Absolute Return 300 Fund Class Y 5,052,590 1,990,707 1,036,821 — — 5,960,157 Putnam Absolute Return 500 Fund Class Y 7,366,792 2,770,913 1,522,425 — — 8,733,131 Putnam Absolute Return 700 Fund Class Y 1,202,669 306,480 841,940 — — 694,683 Putnam Dynamic Asset Allocation Balanced Fund Class Y 2,663,665 684,136 1,952,826 12,183 — 1,444,833 Putnam Dynamic Asset Allocation Conservative Fund Class Y 8,585,095 3,267,968 1,769,165 46,513 — 10,266,058 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,727,855 511,378 366,600 46 — 1,872,633 Totals $28,864,097 $10,370,511 $7,952,805 $58,742 $— $31,614,881 Putnam Retirement Income Fund Lifestyle 1 Affiliates Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Absolute Return 100 Fund Class Y $1,729,351 $436,637 $237,121 $— $— $1,930,827 Putnam Absolute Return 300 Fund Class Y 4,057,707 1,016,088 572,922 — — 4,472,939 Putnam Absolute Return 500 Fund Class Y 5,710,914 1,451,555 803,565 — — 6,454,850 Putnam Absolute Return 700 Fund Class Y — Putnam Dynamic Asset Allocation Balanced Fund Class Y — Putnam Dynamic Asset Allocation Conservative Fund Class Y 6,479,527 1,694,605 895,407 32,780 — 7,413,305 Putnam Dynamic Asset Allocation Equity Fund Class Y — Putnam Dynamic Asset Allocation Growth Fund Class Y — Putnam Money Market Fund Class A 1,142,275 305,919 172,208 30 — 1,275,986 Totals $19,119,774 $4,904,804 $2,681,223 $32,810 $— $21,547,907 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
